
	

115 S2125 IS: Targeted Opioid Funding Act
U.S. Senate
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2125
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2017
			Mrs. Shaheen (for herself, Mrs. Capito, Ms. Hassan, Mr. Manchin, Mr. Coons, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve the State response to the opioid abuse crisis.
	
	
		1.Short title
 This Act may be cited as the Targeted Opioid Funding Act.
 2.State response to the opioid abuse crisisSubsection (c)(1) of section 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended—
 (1)by striking an incidence or prevalence of opioid use disorders and inserting a prevalence of opioid use disorders, and a mortality rate associated with opioid use disorders,; and (2)by inserting , in amounts not less than $5,000,000, after award grants.
			
